UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 18-6639


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MARK J. JONES, SR., a/k/a Mark Jacob Jones, Sr.,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Robert G. Doumar, Senior District Judge. (2:14-cr-00132-RGD-LRL-2; 2:16-
cv-00106-RGD-LRL)


Submitted: October 23, 2018                                   Decided: October 26, 2018


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam opinion.


Mark J. Jones, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Mark J. Jones, Sr., seeks to appeal the district court’s order denying relief on his

motion for reconsideration of a prior order denying relief on his 28 U.S.C. § 2255 (2012)

motion and supplement, denying his motion for a certificate of appealability, and denying

his motion for reduction of sentence, 18 U.S.C. § 3582(c) (2012). We affirm in part and

dismiss in part.

          To the extent Jones appeals the order denying his § 3582(c) motion, we conclude

that the district court did not abuse its discretion in denying the motion. Accordingly, we

affirm.     See United States v. Mann, 709 F.3d 301, 304 (4th Cir. 2013) (providing

standard). As to the district court’s order denying Jones’ motion for reconsideration of

the court’s prior order denying his § 2255 motion and supplement and denying his motion

for a certificate of appealability, this portion of the order is not appealable unless a circuit

justice or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(B) (2012). A

certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies

relief on the merits, a prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of the constitutional claims is

debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).             When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the motion states a debatable claim of the denial of a

constitutional right. Slack, 529 U.S. at 484-85. We conclude that Jones has not made the

                                               2
requisite showing. Accordingly, we deny a certificate of appealability and dismiss the

appeal as to this portion of the district court’s order.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.


                                                                AFFIRMED IN PART,
                                                                DISMISSED IN PART




                                               3